SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

208
CA 16-01216
PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND SCUDDER, JJ.


MICHAEL J. JONES, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

MAUREEN E. TORPEY, KATHRYN F. TORPEY,
DEFENDANTS-APPELLANTS,
CANEISHA N. DOSS AND LARRY D. DOSS,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


LAW OFFICES OF VICTOR M. WRIGHT, ORCHARD PARK (RACHEL EMMINGER OF
COUNSEL), FOR DEFENDANTS-APPELLANTS

DOLCE PANEPINTO, P.C., BUFFALO (JONATHAN M. GORSKI OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.

LAW OFFICE OF DANIEL R. ARCHILLA, BUFFALO (LAUREN M. YANNUZZI OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Drury, J.), entered April 12, 2016. The order, upon reargument,
granted plaintiff’s motion for partial summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court entered January 14, 2016 (Patrick H. NeMoyer, J.).




Entered:    February 3, 2017                    Frances E. Cafarell
                                                Clerk of the Court